DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-11, 13-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oba et al. (US 10,890,551).  
Regarding claim 1, Oba discloses an electrical terminal of unitary construction (20, Fig. 3) configured to terminate an electrical conductor and provide electrical connection between said electrical conductor and a mating terminal and also being configured to be received along a longitudinal axis within a cavity of a connector body which is electrically insulative (intended use), said electrical terminal comprising: a central spine (20f) extending along said longitudinal axis from a first end to a second end and extending along a lateral axis, which is perpendicular to said longitudinal axis, from a first edge to a second edge; an attachment portion (23) at said first end of said central spine which is configured to provide fixation to, and electrical communication with, said electrical conductor; a contact portion (P1) which extends from said second end of said central spine and cantilevers over said central spine such that said contact portion is spaced apart from said central spine in a direction along a vertical axis which is perpendicular to both said longitudinal axis and said lateral axis, wherein said contact portion is configured to mate with said mating terminal within said connector body; and a locking tab (27) which extends from one of said first edge and said second edge, said locking tab having a locking tab attachment end which is fixed to said one of said first edge and said second edge and which extends toward, and is aligned with, said contact portion in a direction parallel to said vertical axis (Fig. 7, dotted line P1), said locking tab also having a free end which flares outward beyond said contact portion, said locking tab being resilient and compliant, thereby allowing said locking tab to flex along said lateral axis as said electrical terminal is being inserted into said cavity along said longitudinal axis in a first direction and to rebound when said electrical terminal is fully inserted into said cavity, thereby preventing said electrical terminal from being removed from said cavity along said longitudinal axis in a second direction which is opposed to said first direction.  
Regarding claim 2, Oba discloses a first sidewall (not labeled, next to 27) extending from said first edge and parallel to said vertical axis; a second sidewall (not labeled, next to 27) extending from said second edge and parallel to said vertical axis such that said first sidewall and said second sidewall are spaced apart from each other along said lateral axis.  
Regarding claim 3, Oba discloses said first sidewall and said second sidewall extending away from said central spine in a direction parallel to said vertical axis to a greater extent than said attachment portion (see Fig. 7/8), thereby allowing one of said first sidewall and said second sidewall to be used for pushing said electrical terminal into said cavity (intended use).  
Regarding claim 4, Oba discloses said locking tab attachment end being proximal to said second end and said free end of said locking tab is distal from said second end (Fig. 8).  
Regarding claim 5, Oba discloses the contact portion includes a bend (bottom portion in Fig. 8) which is attached to said central spine such that said contact portion extends from said bend to a contact free end which is fixed to said central spine only through said bend; said free end aligned with said first sidewall in a direction parallel to said vertical axis; and said free end is aligned with said second sidewall in a direction parallel to said vertical axis (see Figs. 7 and 8).  
Regarding claim 7, Oba discloses said contact portion crowned across said lateral axis (up-and-down in Fig. 8) such that said contact portion is a convex curve facing away from said central spine (see Fig. 8).  
Regarding claim 8, Oba discloses said contact portion is dished across said lateral axis (up-and-down in Fig. 8)  such that said contact portion is a concave curve facing toward said central spine (see Fig. 8).  
Regarding claim 9, Oba discloses said locking tab being a first locking tab (left 27 in Fig. 2) which extends from said first edge said locking tab attachment end is a first locking tab attachment end which is fixed to said first edge; said free end is a first locking tab free end; and said electrical terminal also includes: a second locking tab (right 27 in Fig. 2) which extends from said second edge, said second locking tab having a second locking tab attachment end which is fixed to said second edge and which extends toward, and is aligned with, said contact portion in a direction parallel to said vertical axis, said second locking tab also having a second locking tab free end which flares outward beyond said contact portion, said locking tab being resilient and compliant, thereby allowing said second locking tab to flex along said lateral axis as said electrical terminal is being inserted into said cavity along said longitudinal axis in said first direction and to rebound when said electrical terminal is fully inserted into said cavity, thereby preventing said electrical terminal from being removed from said cavity along said longitudinal axis in said second direction.  
Regarding claim 10, Oba discloses said first locking tab attachment end is proximal to said second end and said first locking tab free end is distal from said second end; and said second locking tab attachment end is proximal to said second end and said second locking tab free end is distal from said second end.  

Regarding claim 11, Oba discloses an electrical connector assembly comprising: a connector body (90) which is electrically insulative, said connector body having a cavity (not labeled, at 20 in Fig. 4) which extends along a longitudinal axis; a mating terminal (10) within said connector body; and an electrical terminal (20) of unitary construction which terminates an electrical conductor (146) and provides electrical communication between said electrical conductor and said mating terminal, said electrical terminal being received within said cavity along said longitudinal axis, said electrical terminal comprising: a central spine (20f) extending along said longitudinal axis from a first end to a second end and extending along a lateral axis, which is perpendicular to said longitudinal axis, from a first edge to a second edge; an attachment portion (23) at said first end of said central spine which is configured to provide fixation to, and electrical communication with, said electrical conductor; a contact portion (P1) which extends from said second end of said central spine and cantilevers over said central spine such that said contact portion is spaced apart from said central spine in a direction along a vertical axis which is perpendicular to both said longitudinal axis and said lateral axis, wherein said contact portion mates with said mating terminal within said connector body; and a locking tab (27) which extends from one of said first edge and said second edge, said locking tab having a locking tab attachment end which is fixed to said one of said first edge and said second edge and which extends toward, and is aligned with, said contact portion in a direction parallel to said vertical axis, said locking tab also having a free end which flares outward beyond said contact portion, said locking tab being resilient and compliant, thereby allowing said locking tab to flex along said lateral axis as said electrical terminal is being inserted into said cavity along said longitudinal axis in a first direction and to rebound when said electrical terminal is fully inserted into said cavity, thereby preventing said electrical terminal from being removed from said cavity along said longitudinal axis in a second direction which is opposed to said first direction (see Fig. 2).  
Regarding claim 13, Oba discloses a first sidewall extending from said first edge and parallel to said vertical axis; a second sidewall extending from said second edge and parallel to said vertical axis such that said first sidewall and said second sidewall are spaced apart from each other along said lateral axis (see Fig. 2).  
Regarding claim 14, Oba discloses said first sidewall and said second sidewall extending away from said central spine in a direction parallel to said vertical axis to a greater extent than said attachment portion, thereby allowing one of said first sidewall and said second sidewall to be used for pushing said electrical terminal into said cavity (intended use).  
Regarding claim 15, Oba discloses said locking tab attachment end being proximal to said second end and said free end of said locking tab being distal from said second end.  
Regarding claim 16, Oba discloses said contact portion including a bend (bottom end on Fig. 8) which attached to said central spine such that said contact portion extends from said bend to a contact free end which is fixed to said central spine only through said bend; said free end aligned with said first sidewall in a direction parallel to said vertical axis; and said free end aligned with said second sidewall in a direction parallel to said vertical axis.  
Regarding claim 18, Oba discloses said contact portion crowned across said lateral axis such that said contact portion is a convex curve facing away from said central spine (Fig. 8).  
Regarding claim 19, Oba discloses said contact portion dished across said lateral axis such that said contact portion is a concave curve facing toward said central spine (Fig. 8).  
regarding claim 20, Oba discloses said locking tab being a first locking tab (left 27 in Fig. 2) which extends from said first edge said locking tab attachment end is a first locking tab attachment end which is fixed to said first edge; said free end is a first locking tab free end; and said electrical terminal also includes: a second locking tab which extends from said second edge, said second locking tab having a second locking tab (right 27 in Fig. 2) attachment end which is fixed to said second edge and which extends toward, and is aligned with, said contact portion in a direction parallel to said vertical axis, said second locking tab also having a second locking tab free end which flares outward beyond said contact portion, said locking tab being resilient and compliant, thereby allowing said second locking tab to flex along said lateral axis as said electrical terminal is being inserted into said cavity along said longitudinal axis in said first direction and to rebound when said electrical terminal is fully inserted into said cavity, thereby preventing said electrical terminal from being removed from said cavity along said longitudinal axis in said second direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oba.  
Oba discloses substantially the claimed invention except for the specific dimension of the neck of the central spine.  However, to the extent that Oba does not specify exact dimensions, at the time of the invention, workable dimensions of the neck of the central spine would have been a matter of routine experimentation.  In re Antonie, 559 F.2d 618 (CCPA 1977).  Variations in the distance would have been obvious minor adjustments without patentable significance.  See In re Aller, 105 USPQ 233 (CCPA 1955)(Where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimal or workable ranges by routine experimentation).  It would have been an obvious matter of design to form the neck of the central spine extending from said attachment portion to said first sidewall and to said second sidewall such that said neck has a minimum length according to the formula: minimum neck length = height of attachment portion + 2(neck material thickness * 1.5); where said minimum neck length is a measure of said neck in a direction parallel to said longitudinal axis, said height of attachment portion is a measure of said attachment portion in a direction parallel to said vertical axis, and said neck material thickness is a measure, in a direction parallel to said vertical axis, of material which forms said neck, in order to provide the desired resilientcy/flexibility and since such modification would have involved a mere change in the size of a component.  A change in size is recognized as being within the level of ordinary skill in the art.  In re rose, 105 USPQ 237 (CCPA 1955).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Oba in view of McCauley et al. (US 9,407,047).  
Regarding claim 12, McCauley discloses said central spine (Fig. 6) being unsupported by said connector body (28) from said locking tab attachment end to said second end.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use an unsupported spine, as taught by McCauley, in order to help dissipate heat and increase flexibility of the connecting end.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833